Citation Nr: 0615029	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  05-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to March 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection and assigned a non-
compensable zero percent rating for the veteran's 
retropatellar pain syndrome, right knee.  In a January 2004 
rating decision, the RO increased the rating to 10 percent, 
effective the date of the claim.

In November 2006, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA examination of his right knee 
in January 2005 and a report of that examination is 
associated with the claims file.  However, the current nature 
and extent of the right knee disorder is unclear.  At the 
hearing, the veteran claimed worsened right knee instability 
which causes it to collapse.  Thus, the veteran should be 
scheduled for a VA examination for the purpose of determining 
the current severity of his right knee disorder.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination in order to determine the 
current manifestations of his service-
connected right knee disorder.  Based 
upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should provide an opinion as 
to the current level of impairment of the 
veteran's service-connected right knee 
disorder.  At a minimum, the examiner 
must address current limitation of range 
of motion, to include pain resulting in 
additional limitation; incoordination; 
fatigability; and recurrent instability 
or lateral subluxation of the right knee, 
and if so whether it is slight, moderate, 
or severe.  A complete rationale must be 
provided for all opinions expressed.

2.  After ensuring proper completion of 
all development, readjudicate the issue 
on appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

